Dismissed and Memorandum Opinion filed August 27,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00974-CV
 
____________
 
SUMIT MALHOTRA AND PHILLIP KEVIN HILL, Appellants
 
V.
 
M-I, L.L.C., Appellee
 
 

 
On Appeal from the
280th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-33429
 

 
 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 26, 2008. 
On August 19, 2009, the parties filed an agreed motion to dismiss the appeal in
order to effectuate a compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel consists of Justices Yates, Frost, and Brown.